18-14010-jlg       Doc 651        Filed 04/09/19        Entered 04/09/19 20:13:49                Main Document
                                                       Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                                  Chapter 11

SYNERGY PHARMACEUTICALS INC., et al.,                                  Case No. 18-14010 (JLG)

                 Debtors.1                                             Jointly Administered
                                                                       Related Docket Nos. 609, 639 & 645


ORDER (I) APPROVING SETTLEMENT AMONG THE DEBTORS, CRG SERVICING
   LLC, THE CREDITORS’ COMMITTEE, THE EQUITY COMMITTEE, AND
   HOULIHAN LOKEY CAPITAL, INC. AND (II) FINDING THAT PROPOSED
  MODIFICATIONS TO THE PROPOSED PLAN DO NOT REQUIRE FURTHER
                          SOLICITATION

                 Upon the motion (the “Motion”)2 of the Debtors for entry of an order (this

“Order”) under section 105 and section 1127 of the Bankruptcy Code and Bankruptcy Rule

3019(a) and Rule 9019; (a) approving the settlement among the Debtors, CRG Servicing LLC

(“CRG”), the Official Committee of Unsecured Creditors (the “Creditors’ Committee”), the

Official Committee of Equity Security Holders (the “Equity Committee”), and Houlihan Lokey

Capital, Inc. (“Houlihan”); (b) finding that the Equity Committee Settlement, including the

settlement payment to holders of Allowed Interests contemplated thereunder and set forth in the

Plan Modifications, has no impact on the deemed rejection under the Plan by the Class of

Allowed Interests (Class 8), and that, as a result, the Debtors are not required to solicit votes on

the Plan (as modified by the Plan Modifications) from holders of Allowed Interests; (c) finding


1
    The Debtors in these Chapter 11 cases, along with the last four digits of their respective tax identification
    numbers, are as follows: Synergy Pharmaceuticals Inc. (5269); Synergy Advanced Pharmaceuticals, Inc.
    (4596). The address of the Debtors’ corporate headquarters is 620 Lee Road, Chesterbrook, Pennsylvania
    19087.
2
    Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Motion.
18-14010-jlg       Doc 651       Filed 04/09/19        Entered 04/09/19 20:13:49               Main Document
                                                      Pg 2 of 3


that no holders of Allowed General Unsecured Claims (Class 4) are materially or adversely

affected by the Equity Committee Settlement and, accordingly, that the Debtors are not required

to resolicit votes on the Plan, as modified by the Plan Modifications; and (d) finding that notice

of this Motion and disclosure of the Equity Committee Settlement thereby satisfies any

applicable and incremental requirements under 11 U.S.C. § 1125 with respect to the Plan as

modified by the Plan Modifications; and due sufficient notice of the Motion having been given

under the particular circumstances; and it appearing that no other or further notice is necessary

except as provided herein; and it appearing that the relief requested in the Motion is in the best

interests of the Debtors, their estates, their creditors, and other parties-in-interest; and after due

deliberation thereon; and good and sufficient cause appearing therefor; it is hereby:

                 ORDERED, ADJUDGED AND DECREED that:3

        1.       The relief requested in the Motion is GRANTED as set forth herein.

        2.       The Settlement Term Sheet, attached as Exhibit 1 hereto, is APPROVED in its

entirety under section 105(a) of the Bankruptcy Code and Bankruptcy Rule 9019. The terms and

provisions of the Settlement Term Sheet are incorporated by reference into, and are an integral

part of, this Order. Each term of the Settlement Term Sheet is valid, binding, and enforceable as

fully set forth herein.

        3.       The Plan is hereby modified as reflected in the modified Plan attached hereto as

Exhibit 2.




3
    The findings and conclusions set forth herein constitute this Court’s findings of fact and conclusions of law. To
    the extent any of the following findings of fact constitute conclusions of law, they are adopted as such. To the
    extent any of the following conclusions of law constitute finding of fact, they are adopted as such.



                                                          2
18-14010-jlg     Doc 651      Filed 04/09/19    Entered 04/09/19 20:13:49          Main Document
                                               Pg 3 of 3


        4.      The Plan Modifications do not adversely affect the treatment of any creditor or

the interest of any equity security holder, other than CRG, which has accepted the Plan

Modifications in writing.

        5.      The Plan, as modified by the Plan Modifications, is deemed accepted by all

classes of claims that previously voted to accept the Plan or who vote to accept the Plan pursuant

to the Debtors’ initial solicitation.

        6.      The payment to holders of Allowed Interests (Class 8 under the Plan) pursuant to

the Plan Modifications has no impact on the deemed rejection under the Plan by the Class of

Allowed Interests and, as a result, the Debtors are not required to solicit votes on the Plan (as

modified by the Plan Modifications) from holders of Allowed Interests.

        7.      The holders of Allowed general unsecured claims are not adversely affected by

the Equity Committee Settlement and, accordingly, no re-solicitation of the votes of such holders

is necessary.

        8.      The Disclosure Statement, as approved, satisfies the requirements of 11 U.S.C. §

1125 with respect to the Plan, as amended by the Plan Modifications and notice of the Motion

and this Order satisfies any applicable and incremental requirements of 11 U.S.C. §1125 with

respect to the Plan as modified by the Plan Modifications.

        9.      This Court retains jurisdiction with respect to all matters arising from or related to

the implementation, interpretation, and enforcement of this Order.

Dated: New York, New York
       April 9, 2019


                                               /s/ James L. Garrity, Jr.
                                               HONORABLE JAMES L. GARRITY JR.
                                               UNITED STATES BANKRUPTCY JUDGE


                                                  3
